DETAILED ACTION
	Claims 1-16 are pending.  Of these, claims 1-9 and 12-13 are withdrawn as directed to a nonelected invention.  Therefore, claims 10-11 and 14-16 are under consideration on the merits.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Rejections
 The 35 USC 112(b) rejections are withdrawn in view of the amendment.
The 35 USC 112(d) rejections are withdrawn in view of the amendment.
The 103 rejection is maintained.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10-11 and 14-16 are rejected under 35 U.S.C. 103 as unpatentable over Ioualalen et al. (US Pat. Pub. 2007/0116728) in view of Chapman et al. (Am J Gastroenterol 2013; 108:1508-1515).
As to claims 10-11 and 14-16, Ioualalen discloses an orally administrable composition for protecting an active agent against degradation during transit in the stomach (paragraph 1), the composition comprising an active ingredient such as polyethylene glycol (“macrogol”)(paragraph 79).  The composition is in the form of solid lipidic particles containing the active agent (paragraph 28), wherein the lipidic particles 
As to claims 10-11 and 14-16, Ioualalen does not further expressly disclose a method of treating constipation in an adult comprising administering the composition in a quantity comprising 5-15 g per day and equating to 30-55% of the composition being anhydrous macrogol as recited by claim 10, nor that the macrogol is anhydrous.
Chapman discloses a method of treating constipation in adult patients comprising the oral administration of macrogol in the amount of 13.8 g per dose, and 1-3 doses per day (Abstract and last two paragraphs on page 1509).  
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It further would have been prima facie obvious to vary the amount of aroma so that it is within the range recited by claim 10, since said amount is a result effective variable that will affect the aroma of the composition, and therefore its aesthetic appeal and palatability to patients.  Additionally, the Office notes that claim 10 recites a range of from 0-5% for the aroma, which reads on 0%, such that the composition of Ioualalen would read on the excipient limitation even if no aroma was present.  The presence of the anhydrous hydrophobic lipid covering the macrogol in the Ioualalen composition will prevent the macrogol from coming into contact with moisture as discussed at page 7 of the present specification, such that the macrogol will be In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The resulting method will reduce the side effects recited by claim 11 and localize the treatment of constipation to the colon and afford the osmotic protection recited by claim 14, since the method comprises the same steps of administering the same composition that is recited by the claims.  The U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the countless ways that an Applicant may present previously unmeasured characteristics.  When the prior art appears to contain the same ingredients that are disclosed by Applicants' own specification as suitable for use in the invention, a prima facie case of obviousness has been established, and the burden is properly shifted to Applicants to demonstrate otherwise.  See MPEP 2112.01.
Response to Applicant’s Arguments
Applicant argues that Ioualalen and Chapman are silent regarding anhydrous macrogrol and Chapman explicitly teaches reconstitution with water before administration.  Neither reference is said to provide a sufficient motivation to entirely eliminate the water from the PEG3350+E macrogol used in the Chapman method, because Ioulalen is silent with regard to treating constipation with PEG3350+E, and Chapman is silent regarding the adverse effects of oral administration of reconstituted PEG3350+E.  Applicant argues that the skilled artisan would know that oral administration of PEG3350+E without reconstitution can lead to adverse effects.   

Applicant also argues that Chapmen discloses that the method of treating constipation taught therein results in no statistically significant change in severity of abdominal pain or bloating relative to placebo, meaning that Chapman describes an effective treatment for constipation with no increase in adverse effects, such that the skilled artisan would have had no reason to treat constipation using anhydrous macrogol by modifying Ioulalen to address such adverse effects.
In response, uncovering a specific motivation for making a proposed modification to the prior art to obtain an advantage is only one way of establishing a prima facie case of obviousness.  A prima facie case also exists when a proposed modification merely involves combining prior art elements according to known methods to yield predictable results.  MPEP 2143.  Here, Ioualalen discloses a composition providing an effective way to deliver macrogol so that it survives stomach transit and is released in the intestinal tract (see paragraphs 4 and 28), and Chapman teaches that when macrogrol is delivered to the intestinal tract, it is useful in treating constipation, such that the skilled artisan reasonably would have expected that the Ioulalen composition could be used to 
Applicant also argues Ioualalen does not suggest the specific use of a vehicle consisting of an anhydrous hydrophobic lipid coating comprising a fatty compound of vegetable origin having a melting between between 36-38 degrees Celsius, but rather discloses a large list of various excipients, and that the reference’s examples show that the objective is more particularly the formulation of antibiotics.  Applicant argues that the prior art provides no indication on how to preserve the osmotic property of macrogol and allow its delivery to its exact site of action (the colon) and provides no motivation to select out vegetable lipids specifically among the large list taught by Ioualalen.
In response, Ioualalen expressly teaches that the coating is formed from a hydrophobic wax or waxes, and which preferably has a melting point of between 30-45 degrees Celsius, which encompasses the 36-38 degree Celsius range recited by claim 10 (paragraphs 28, 37, and 56).  Additionally most of the waxes listed by Ioualalen at paragraphs 46-54 are in fact waxes comprising fatty compounds of plant origin as recited by claim 10.  Consequently, arriving at the claimed hydrophobic lipid coating which is capable of delivering the macrogol to the colon is not viewed as requiring extensive selection from a large list of various excipients.  Additionally, the mere fact that a reference suggests a multitude of possible combinations does not in and of itself make any one of those combinations less obvious.  See Merck v. Biocraft, 10 USPQ2d 1843, 1846 (Fed Cir 1985); In re Corkill, 771 F.2d 1496, 1500, 226 USPQ 1005, 1008 (Fed.Cir. 1985) (obviousness rejection of claims affirmed in light of prior art teaching In re Susi , 440 F.2d 442, 445, 169 USPQ 423, 425 (CCPA 1971) (obviousness rejection affirmed where the disclosure of the prior art was “huge, but it undeniably include[d] at least some of the compounds recited in appellant's generic claims and it is of a class of chemicals to be used for the same purpose as appellant's additives”).   
Regarding the nature of the active ingredient, while some of the examples of Ioulalen do use an antibiotic as the active, paragraph 79 discloses that the active can be a wide variety of actives in addition to antibiotics, and that the list of expressly disclosed actives is in no way limiting.  Indeed, example 4 specifies that the active is paracetamol.  Additionally, the teachings of a reference are not limited to its working examples.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).
Applicant also argues that among the effects sought by Ioualalen is the modulation of the release of the active by providing a progressive release, as opposed to the targeted release of the macrogol at its place of action of osmotic laxatives, i.e., the colon.
In response, Ioualalen expressly teaches that the purpose of the composition taught therein is to provide gastroprotection so that the active is released only in the digestive tube, and that the composition does not otherwise modify the release 
Applicant also argues that Ioulalen does not suggest the protection of an active against moisture, and Chapman fails to remedy this deficiency, since it teaches not anhydrous macrogol, but PEG3350+E, which is PEG with added electrolytes.  Applicant argues that the large doses taught by Chapman necessitate the inclusion of electrolytes in the reconstituted macrogol because of macrogol’s tendency to absorb electrolytes.  Applicant concludes that the inclusion of electrolytes demonstrates that the Chapman composition is not intended for target administration at reduced dosage, and would not supply the intended therapeutic effect if administered at the dosage claimed.  
In response, and as discussed above, the rejection does not propose to administer the Chapman composition in a method of treating constipation, but rather to administer the Ioulalen composition to treat constipation.  The Ioulalen composition comprises the same ingredients and structure as recited by the claims, and therefore it also will protect the active against moisture, even in the absence of an express disclosure of this effect.  Additionally, the skilled artisan readily would have recognized that since the Ioulalen composition encloses the active in a hydrophobic lipid coating, it would be expected to protect against moisture due to the hydrophobic nature of the coating.  

In response, the Office has searched the file history carefully but was unable to locate any Exhibit A showing data from clinical trials.  Therefore, the Office is unable to evaluate Applicant’s argument and determine the patentable weight of the data. 
For the foregoing reasons, the rejection is maintained.
Conclusion 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAREN GOTFREDSON whose telephone number is (571)270-3468.  The examiner can normally be reached on M-F 9AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 5712720827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GAREN GOTFREDSON/Examiner, Art Unit 1619                                                                                                                                                                                                        

 /Patricia Duffy/ Primary Examiner, Art Unit 1645